Citation Nr: 0815856	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to 
reopen service connection for a cervical spine disorder, and 
if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen service connection for a lumbar spine disorder, and if 
so, whether service connection is warranted.  

5.  Entitlement to an increased (compensable) evaluation for 
hypertrophic tonsils.

6.  Entitlement to an increased (compensable) evaluation for 
a scar, the residuals of a right herniorrhaphy.

7.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held before the 
undersigned Acting Veterans Law Judge in July 2007.

The issues of entitlement to service connection for an 
anxiety disorder, entitlement to service connection for sleep 
apnea, and entitlement to an increased evaluation for the 
veteran's service connected scar, the residual of a right 
herniorrhaphy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

The Board also notes that the veteran, in his hearing 
testimony before the Board in July 2007, appeared to indicate 
that he also wished to file claims for other cardiovascular 
disorders, such as an enlarged heart, to include as secondary 
to his service-connected hypertension.  This issue is 
therefore referred to the RO for additional clarification and 
action.


FINDINGS OF FACT

1.  In a decision dated May 2003, the RO denied reopening of 
service connection for a cervical spine disability; notice of 
the decision was mailed on May 30, 2003; and the veteran did 
not enter a notice of disagreement within one year of notice 
of the decision.

2.  The evidence received since the unappealed May 2003 
rating decision relates to an unestablished fact of 
relationship of current disability to service that is 
necessary to substantiate the claim of service connection for 
a cervical spine disability, and the veteran's claim for 
service connection for a cervical spine disability is 
reopened.

3.  The preponderance of the evidence of record indicates 
that the veteran's cervical spine disability is not related 
to service.

4.  In a decision dated May 2003, the RO denied reopening of 
service connection for a lumbar spine disability; notice of 
the decision was mailed on May 30, 2003; and the veteran did 
not enter a notice of disagreement within one year of notice 
of the decision.

5.  The evidence received since the unappealed May 2003 
rating decision relates to an unestablished fact of 
relationship of current disability to that is necessary to 
substantiate the claim of service connection for a lumbar 
spine disability, and the veteran's claim for service 
connection for a lumbar spine disability is reopened.

6.  The veteran's low back symptoms were not chronic in 
service; low back symptoms were not continuous after service 
separation; and the weight of the competent medical evidence 
demonstrates that the veteran's current lumbar spine 
disability is not related to service.

7.  The veteran's service-connected hypertrophic tonsils are 
currently manifested by symptomatology only of enlarged 
tonsils; there are no findings of inflammation or hoarseness 
due to this disability.

8.  The veteran's hypertension is manifested by a diastolic 
pressure reading that is predominantly above 110, but 
predominantly lower than 120.


CONCLUSIONS OF LAW

1.  The May 2003 decision of the RO, which denied reopening 
of service connection for a cervical spine disability, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007). 

2.  The evidence received since the May 2003 RO decision that 
denied reopening of service connection for a cervical spine 
disability is new and material, and the claim for service 
connection for a cervical spine disability is reopened.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

4.  The May 2003 decision of the RO, which denied reopening 
of service connection for a lumbar spine disability, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007). 

5.  The evidence received since the May 2003 RO decision that 
denied reopening of service connection for a lumbar spine 
disability is new and material, and the claim for service 
connection for a lumbar spine disability is reopened.  38 
U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

6.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

7.  The criteria for a compensable evaluation for the 
veteran's service connected hypertrophic tonsils have not 
been met at any time during the course of this appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6516 (2007).

8.  The criteria for a 20 percent evaluation, but no higher, 
for the veteran's service connected hypertension, have been 
met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In correspondence dated January 2003, March 2003, April 2003, 
June 2003, August 2004, and November 2005, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  

One of the August 2004 letters specifically advised the 
veteran regarding reopening of claims, including the bases 
for the denial in a prior decision and what evidence would be 
necessary to substantiate those elements required to 
establish service connection.  Moreover, because the claims 
to reopen service connection for a cervical spine disorder 
and a lumbar spine disorder have been reopened and are 
addressed on the merits, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the appellant's claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA, as well as private medical records, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  At the 
personal hearing, the Board extensively advised the veteran 
what types of evidence he needed to substantiate his claims.  
The duties to notify and assist have been met, with respect 
to those issues being finally decided in this appeal.

New and Material Evidence Claims

Historically, the Board notes that the veteran's claims for 
service connection for cervical and lumbar spine disabilities 
were last finally denied in a May 20003 rating decision.  The 
veteran was denied service connection at that time because 
there was no competent evidence to establish a link between 
the currently diagnosed disabilities of the cervical and 
lumbar spines and an in-service injury or disease.  

The veteran did not timely perfect an appeal of the May 2003 
decision; therefore, the May 2003 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because 
this rating decision became final, the veteran's current 
claims for service connection for cervical spine and lumbar 
spine disabilities may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Although in the February 2005 rating decision on 
appeal the RO reopened these claims and denied service 
connection on the merits, because the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim, the Board will determine whether 
new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been received sufficient 
to reopen the veteran's claims for service connection for 
cervical spine and lumbar spine disabilities.  In this 
regard, the Board finds probative a letter from a private 
chiropractor, received in March 2006.  This letter indicates 
that he had treated the veteran extensively, and believes, 
based on the information that the veteran provided him 
regarding his in service back and neck injury, that the 
veteran's chronic cervical and lumbar spine injuries are 
related to his in-service injury.  As this evidence directly 
relates the veteran's current cervical and lumbar spinal 
disorders to service, the Board finds that new and material 
evidence has been received; therefore, the veteran's claims 
for service connection for a cervical spine disability and a 
lumbar spine disability are reopened.
As these claims have now been reopened, the Board must now 
consider the veteran's reopened claims on the merits.  

Service Connection for Cervical and Lumbar Spine Disabilities

Applicable laws provide that, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection for cervical spine and lumbar spine 
disabilities is not warranted.  In this regard, the Board 
finds that the preponderance of the evidence of record 
demonstrates that the veteran's current lumbar and cervical 
spine disabilities are not related to service.  

The evidence does show that the veteran was treated once in 
service, in March 1971, for complaints of back pain after a 
fall, with a notation of a lump on the neck.  The veteran was 
diagnosed with a back strain and prescribed medication.  
There is no indication that the veteran was seen in service 
at any time subsequent to March 1971 for further complaints 
of, or treatment for, his back. This is the only evidence 
contained in the veteran's service medical record which 
indicates that he was ever seen in service for a back (lumbar 
spine) or neck (cervical spine) disorder.  Based on this 
evidence, the Board finds that the veteran's back (lumbar 
spine) and neck (cervical spine) symptoms in service were not 
chronic. 

The Board finds that the veteran did not have continuous back 
or neck symptoms after service separation.  Shortly after 
service, in May 1971, the veteran received a VA examination.  
At that time several of his service-connected disabilities 
were extensively discussed, and the veteran was given a 
special examination of the musculoskeletal system; however, 
the veteran at that time did not report any back or neck 
injury, and there were no findings pertaining to the back 
(lumbar spine) or neck (cervical spine).  The evidence does 
not appear to show that the veteran complained of a back or 
neck injury until a May 1976 VA examination, five years after 
his separation from service.  At that time, the veteran was 
found to have moderate scoliosis with kyphosis and minor 
hypertrophic spurring of the dorsal spine.  An August 1977 
report of VA examination noted the veteran's spine to have 
normal contours and a normal range of motion of the various 
segments, with no spasm or tenderness.  

Since that time, the veteran has received periodic treatment 
for diagnosed lumbar and cervical spine disabilities.  For 
example, the VA physician who examined the veteran in 
February 2005 diagnosed the veteran with degenerative 
spondyloarthritis and degenerative disc disease of the 
cervical spine, disc herniations at C3-4, C4-5, and C5-6, 
lumbar spine disc herniations at L5-L5 and L5-S1, and 
degenerative disc disease of the lumbar spine.  

On the question of whether the currently diagnosed 
disabilities of the back (lumbar spine) and neck (cervical 
spine) are related to service, the February 2005 VA examiner 
opined that the veteran's cervical and lumbar problems were 
unlikely ("less likely than not") related to his condition 
treated in the military service.  The VA examiner indicated 
the bases for his opinion were that he did not find that the 
veteran had a specific trauma in service, and that he found 
the veteran's spine conditions were most likely related to 
the aging process.  The Board finds this opinion particularly 
probative because it was based on a thorough examination of 
the veteran, as well as MRIs, a thorough review of the 
veteran's claims file, and was offered by a medical doctor 
(M.D.).

On the question of whether the currently diagnosed 
disabilities of the back (lumbar spine) and neck (cervical 
spine) are related to service, a March 2006 private 
chiropractor opined that the veteran's current chronic lumbar 
and cervical sprain injuries are related to an in-service 
fall and back injury in March 1971.  The Board finds this 
opinion to be of limited probative value because it appears 
to be based primarily on the veteran's reported history of 
intermittent treatment for this disability since service, 
does not appear to be based on a thorough examination of the 
veteran, and is not provided by a doctor of chiropractic 
medicine (D.C.).

The Board also recognizes that the veteran has submitted 
parts of several medical treatises in support of his claim; 
however, these books are of minimal probative value as they 
do not pertain to the veteran's specific situation.  
Furthermore, although the veteran has submitted many other 
Board decisions in support of his assertion that service 
connection should be granted for these disabilities, such 
decisions are not evidence in this veteran's case, so have no 
tendency to support his claim, and are of no precedential 
value.

Thus, considering the fact that the veteran was treated only 
once in service for what appeared to be an acute and 
transitory back strain, as he was not found to have any back 
disability during his May 1971 VA examination, as the 
evidence of record does not show a back disability until five 
years after the veteran's separation from service, and as the 
Board finds that the weight of the medical opinions of record 
indicate that the veteran's cervical and lumbar spine 
disabilities are not related to service, the Board finds that 
the preponderance of the evidence of record is against a 
finding that the veteran's cervical and lumbar spine 
disabilities are related to service.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Increased Rating Claims Legal Authority

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007). 

Increased Rating for Hypertrophic Tonsils

The veteran's service connected hypertrophic tonsils are 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2007), as analogous 
to chronic laryngitis.  Under Diagnostic Code 6516, a 10 
percent rating is warranted for hoarseness, with inflammation 
of the cords or mucous membrane.  A 30 percent rating is 
warranted for hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher (compensable) evaluation for 
the veteran's service connected hypertrophic tonsils has not 
been met for any period of the claim.  In order to warrant a 
higher (compensable) evaluation of 10 percent, the veteran 
would have to have hoarseness or some findings relating to 
inflammation.  On VA examination report in May 2003, the 
veteran's tonsils were noted to be 1-2+ enlarged; however, 
they were not inflamed.  There was no exudate, and the 
pharyngeal mucosa looked clear.  While the veteran reported 
problems with periodic tonsil flare ups during his July 2007 
personal hearing, the veteran's medical records are 
completely negative for complaints of, or treatment for, this 
service-connected disability during this appeal period.  

For these reasons, the Board finds that the preponderance of 
the evidence of record is against an increased (compensable) 
rating for this disability for any period of claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Increased Rating for Hypertension

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Diagnostic Code 7101 provides 
that hypertensive vascular disease (hypertension and isolated 
systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent rating may be assigned for an 
individual with a history of diastolic blood pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more. 
Finally, a 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  

The Diagnostic Code regarding hypertension was recently 
amended. 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective 
October 6, 2006, a note was added after the rating criteria 
of Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases; however, because the 
appellant is not service connected for any other heart 
disease, this change to the regulation is inapplicable to the 
appeal at hand.

Taking into account all relevant evidence, the Board finds 
that the criteria for a 20 percent evaluation, but no higher, 
for the veteran's service-connected hypertension, have been 
met for the entire period of increased rating claim.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's diastolic pressure has been 
predominantly 110 or more throughout this appeal period.  
While the veteran has not always had a diastolic pressure of 
110 or higher, and the report of the veteran's May 2003 VA 
examination noted only blood pressure findings of 150/96 and 
148/96, the Board notes that the veteran's diastolic pressure 
has been found numerous times throughout the course of this 
appeal to be in excess of 110, including specifically in 
February 2001, October 2001, March 2004, April 2004, May 
2004, twice in December 2006, and twice in January 2007.  As 
such, the Board finds that the veteran has met the criteria 
for a 20 percent evaluation for hypertension for the period 
of increased rating claim.  

The Board also finds that the evidence of record does not 
demonstrate that the veteran's diastolic pressure has been 
predominantly 120 or more for any period of the claim, such 
that a higher rating than 20 percent would be warranted.  
While the veteran was found in October 2001 to have a 
diastolic pressure of 126, and once in December 2006 to have 
a diastolic pressure of 121, and once in March 2004 to have a 
diastolic pressure of 126, the Board finds that the evidence 
of record shows that the veteran's diastolic pressure has 
predominantly been below 120, in the range of 100 to 119.  
For these reasons, the Board finds that the criteria for an 
evaluation in excess of 20 percent for the veteran's service-
connected hypertension have not been met for any period of 
the claim.  38 C.F.R. § 4.104, Diagnostic Code 7101. 


ORDER

New and material evidence having been received, service 
connection for a cervical spine disability is reopened, and 
is denied on the merits.

New and material evidence having been received, service 
connection for a lumbar spine disability is reopened, and is 
denied on the merits.

Entitlement to an increased (compensable) evaluation for 
hypertrophic tonsils is denied.

An increased evaluation for hypertension to 20 percent, for 
the entire period of increased rating claim, is granted. 




REMAND

As to the veteran's claim of entitlement to service 
connection for an anxiety disorder, the Board notes that this 
claim was previously denied not because there was no evidence 
that the veteran had anxiety, but because there was no 
evidence linking the veteran's anxiety to service.  However, 
the Board notes that there is medical evidence of record 
which appears to link this disability to the veteran's 
service-connected hypertension.  Specifically, the Board 
notes a March 1977 report of discharge summary which 
indicates that the veteran was hospitalized for chest pain.  
It was noted that the veteran had been followed for 
hypertension for three years, for which he was treated with 
Valium.  The physician at that time also noted that the 
veteran's illness had a marked element of anxiety.  

In a January 2003 VA mental health note, the veteran was also 
found to have anxiety secondary to his medical conditions.  
The Board notes that the examiner did not specify at that 
time whether the veteran's anxiety was due to service-
connected or non-service-connected disorders.

Because this evidence has some tendency to relate the 
veteran's anxiety to his service-connected hypertension or 
other service-connected disabilities, and the veteran has 
never received a VA examination for his anxiety, the veteran 
should be provided a VA examination in order to determine the 
etiology of the veteran's anxiety, including the question of 
whether it is related to service or to any service-connected 
disability.

As to the veteran's claim for service connection for sleep 
apnea, while the evidence clearly shows that the veteran is 
undergoing treatment for this disability, no medical evidence 
had been received linking this disability to service.  
However, a recent opinion letter from a private physician, 
Dr. Rodriguez, reflect an opinion that the veteran's service-
connected tonsillar hypertrophy was more likely than not the 
cause of his obstructive sleep apnea.  In support of her 
opinion, Dr. Rodriguez cited a medical treatise that 
indicated that enlarged tonsils could cause sleep apnea.  

As there is now evidence of record that has some tendency to 
relate the veteran's currently diagnosed sleep apnea to the 
service-connected hypertrophic tonsils, a VA medical 
examination is necessary to determine the etiology of the 
sleep apnea, including the question of whether sleep apnea is 
related to service or to service-connected hypertrophic 
tonsils.

As to the veteran's claim for an increased (compensable) 
evaluation for a scar, the residuals of a right 
herniorrhaphy, the Board notes that the veteran's last 
examination for this disability was in May 2003.  At that 
time of the May 2003 examination, the veteran was found to 
have well-healed, nonpainful, and nontender bilateral 
inguinal hernia scars without keloids; however, in the 
transcript of the veteran's recent hearing before the Board 
in July 2007, the veteran indicated that his scar was painful 
and tender to the touch.  As the veteran is reporting an 
increase in severity of this disability, and as the veteran 
has not had an examination for this disability in nearly five 
years, the veteran should be provided with a VA examination 
in order to determine the current level of severity of this 
service-connected disability.

Accordingly, the issues of service connection for an anxiety 
disorder, service connection for sleep apnea, and increased 
(compensable) rating for service-connected scar (residual of 
herniorrhaphy) are REMANDED for the following action:

1.	Request the veteran to provide the 
names and addresses of all health care 
provides who have recently treated him 
for anxiety, sleep apnea, or right 
herniorrhaphy scar.  After obtaining 
any required releases, please obtain 
all identified records and associate 
them with the claims folder.

2.	The veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service-
connected scar, the residuals of a 
right herniorrhaphy.  The claims folder 
and a copy of this Remand should be 
made available to the examiner for 
review in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should note the size of the 
scar, any characteristics of the scar 
such as induration and pigmentation, 
and whether the scar is painful or 
tender on palpation.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.	The veteran should be scheduled for a 
VA examination in order to determine 
the current severity and etiology of 
his anxiety disorder.  The claims 
folder and a copy of this Remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should offer opinions as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's anxiety 
diagnosis is related to service, 
service-connected hypertension, or any 
other service-connected disability.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

4.	The veteran should be scheduled for a 
VA examination in order to determine 
the current severity and etiology of 
his sleep apnea.  The claims folder and 
a copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should offer 
opinions as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) that 
the veteran's sleep apnea diagnosis is 
related to service or service-connected 
hypertrophic tonsils.  A complete 
rationale for any opinion expressed 
should be included in the report.

5.	Thereafter, the RO should readjudicate 
the veteran's claims that remain on 
appeal.  If any benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be given an opportunity to 
respond.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
increased rating claim.  38 C.F.R. § 3.655 (2007).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


